[Cite as State v. Wiley, 2021-Ohio-1756.]


                                           COURT OF APPEALS
                                       MUSKINGUM COUNTY, OHIO
                                       FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                  :   JUDGES:
                                                   :
                                                   :   Hon. Craig R. Baldwin, P.J.
           Plaintiff-Appellee                      :   Hon. William B. Hoffman, J.
                                                   :   Hon. Patricia A. Delaney, J.
    -vs-                                           :
                                                   :   Case No. CT2020-0044
                                                   :
    KENNY WILEY                                    :
                                                   :
                                                   :
           Defendant-Appellant                     :   OPINION


  CHARACTER OF PROCEEDING:                             Appeal from the Muskingum County
                                                       Court of Common Pleas, Case No.
                                                       CR2020-0209



  JUDGMENT:                                            AFFIRMED




  DATE OF JUDGMENT ENTRY:                              May 20, 2021




  APPEARANCES:


    For Plaintiff-Appellee:                            For Defendant-Appellant:

    RON WELCH                                          TODD W. BARSTOW
    MUSKINGUM CO. PROSECUTOR                           261 W. Johnstown Rd., Ste. 204
    TAYLOR P. BENNINGTON                               Columbus, OH 43230
    27 North Fifth St., P.O. Box 189
    Zanesville, OH 43701
[Cite as State v. Wiley, 2021-Ohio-1756.]


 Delaney, J.

          {¶1} Appellant Kenny Wiley appeals from the September 23, 2020 Entry of the

 Muskingum County Court of Common Pleas. Appellee is the state of Ohio.

                                FACTS AND PROCEDURAL HISTORY

          {¶2} The following facts are adduced from the record of appellee’s statement at

 appellant’s change-of-plea hearing on August 17, 2020, and from the parties’ statements

 at appellant’s sentencing hearing on September 21, 2020.

          {¶3} Appellant and his wife, Jane Doe, are going through a divorce. They have

 three children together.

          {¶4} On April 20, 2020, around 8:00 p.m., Jane Doe called the Muskingum

 County Sheriff’s Department to report that appellant entered her residence without

 permission, walking in while only her 16-year-old son was home.

          {¶5} Jane Doe stated she had a protection order against appellant; she and the

 three children are the listed protected persons. Appellant did not live with them and was

 not on the lease. Doe explained the protection order was issued in Washington County,

 Pennsylvania, and expired on March 14, 2020. She had a problem obtaining a timely

 new protection order in Muskingum County because of COVID-19.

          {¶6} The reporting deputy spoke with the son of appellant and Doe. The son

 said around 7:00 p.m., he heard a knock, then appellant walked in through the unlocked

 front door of the residence. The son said appellant was calm and said, “I’m here to see

 the girls.” The son replied that the girls were not home. No one opened the door to

 appellant and he was not invited into the residence.
[Cite as State v. Wiley, 2021-Ohio-1756.]


          {¶7} Appellant was charged by indictment with one count of trespass in a

 habitation pursuant to R.C. 2911.12(B), a felony of the fourth degree, and entered a plea

 of not guilty.

          {¶8}     On June 10, 2020, appellant appeared before the trial court and moved for

 a bond reduction. The trial court granted the motion and modified appellant’s bond to

 “$5000 own recognizance,” with the condition that appellant have no contact with the

 victim or residence involved.

          {¶9} On July 29, 2020, the trial court issued a bench warrant for appellant’s arrest

 due to his failure to report on bond. The bench warrant was executed by the Muskingum

 County Sheriff on August 5, 2020.

          {¶10} On August 17, 2020, appellant appeared before the trial court and entered

 a plea of guilty to one count of trespass in a habitation pursuant to R.C. 2911.12(B), a

 felony of the fourth degree. The parties jointly recommended that appellant be placed on

 community control, although appellant acknowledged in writing that the recommendation

 was conditioned upon his compliance with all bond conditions and all laws pending

 sentencing. Appellant also acknowledged that the trial court was not required to follow

 the recommendation.

          {¶11} Sentencing was scheduled for September 21, 2020 and the trial court

 ordered a P.S.I. (pre-sentence investigation).

          {¶12} Appellant appeared before the trial court on September 21, 2020, and the

 trial court heard the parties’ statements, including the joint recommendation of community

 control.
[Cite as State v. Wiley, 2021-Ohio-1756.]


          {¶13} The trial court had the following conversation with appellant, in pertinent

 part:

                           * * * *.

                           THE COURT: Anything you’d like to say on your own behalf

                  prior to sentencing?

                           [APPELLANT]: No, thank you, Your Honor.

                           THE COURT: I’ll note for the record we’re dealing with one

                  count, trespass in a habitation, a felony of the fourth degree. There’s

                  been a joint recommendation that you be placed on community

                  control and no restitution is owed.

                           I’ll also note I have received the presentence investigation. I

                  have reviewed it thoroughly.

                           Looking at the criminal history, it says that there’s a felony

                  pending in Guernsey County for failure to appear on a recognizance

                  bond, another felony pending in Guernsey County on trespass in a

                  habitation. There’s a pending felony           in Noble County on

                  unauthorized use of property of another victim.

                           It looks like there’s a warrant issued out of Washington

                  County, Pennsylvania, for a violation of an order and another warrant

                  issued out of Washington County, Pennsylvania, for simple assault

                  and harassment. Those were 2018 and 2019.

                           Does all that sound accurate, Mr. Wiley?

                           [APPELLANT]: Yes, sir.
[Cite as State v. Wiley, 2021-Ohio-1756.]


                           * * * *.

                           T. September 21, 2020, 5-6.

          {¶14} The trial court then rejected the parties’ joint recommendation and

 sentenced appellant to a prison term of 12 months. The sentencing entry states that the

 court considered the record, the P.S.I., the plea recommendation, the principles and

 purposes of sentencing pursuant to R.C. 2929.11 and the seriousness and recidivism

 factors of R.C. 2929.12. The entry states appellant was found guilty upon the sole count

 in the indictment and further:

                           * * * *.

                           The Court inquired of Defendant if he knew of any reason why

                  judgment should not be pronounced, or if he had anything further to

                  say; the Defendant made no statement.

                           The Court made Judicial Findings that the Defendant has

                  pending felony charges in Guernsey and Noble County, Ohio, and

                  has an active warrant out of Washington County, Pennsylvania.

                           * * * *.

          {¶15} This Court ordered the P.S.I. to be made part of the record under seal and

 have reviewed it with the appellate record. The P.S.I. notes, e.g., that as of September

 9, 2020, appellant had three pending felonies: the instant case [Guernsey County Court

 of Common Pleas case number 20CR0088], failure to appear on a recognizance bond, a

 felony of the fourth degree [Guernsey County Court of Common Pleas case number

 20CR0199], and unauthorized use of property with an elderly victim, a felony of the fifth

 degree [Noble County Court of Common Pleas case number CR219-2069]. Appellant
[Cite as State v. Wiley, 2021-Ohio-1756.]


 also had two pending misdemeanor warrants from Washington County, PA; one case is

 for “simple assault” and “harassment” and the second is for “violation of order.”

          {¶16} Appellant also had a prior felony conviction in Guernsey County of

 possession of crack cocaine.

          {¶17} Appellant now appeals from the trial court’s Entry of September 23, 2020.

          {¶18} Appellant raises one assignment of error:

                                        ASSIGNMENT OF ERROR

          {¶19} “THE TRIAL COURT ERRED AS A MATTER OF LAW BY FAILING TO

 MAKE THE REQUIRED STATUTORY FINDINGS BEFORE SENTENCING APPELLANT

 TO A PRISON TERM FOR A FELONY OF THE FOURTH DEGREE.”

                                             ANALYSIS

          {¶20} Appellant argues the trial court erred in rejecting the agreed-upon sentence

 of community control and imposing a prison term. We disagree.

          {¶21} Appellant argues the trial court was required to sentence him to a term of

 community control pursuant to R.C. 2929.13(B)(1), which states in pertinent part:

                           (B)(1)(a) Except as provided in division (B)(1)(b) of this

                  section, if an offender is convicted of or pleads guilty to a felony of

                  the fourth or fifth degree that is not an offense of violence * * *, the

                  court shall sentence the offender to a community control sanction or

                  combination of community control sanctions if all of the following

                  apply:

                           (i) The offender previously has not been convicted of or

                  pleaded guilty to a felony offense.
[Cite as State v. Wiley, 2021-Ohio-1756.]


                           (ii) The most serious charge against the offender at the time

                  of sentencing is a felony of the fourth or fifth degree.

                           (iii) The offender previously has not been convicted of or

                  pleaded guilty to a misdemeanor offense of violence that the offender

                  committed within two years prior to the offense for which sentence is

                  being imposed.

                           (b) The court has discretion to impose a prison term upon an

                  offender who is convicted of or pleads guilty to a felony of the fourth

                  or fifth degree that is not an offense of violence * * * if any of the

                  following apply:

                           (i) The offender committed the offense while having a firearm

                  on or about the offender's person or under the offender's control.

                           (ii) If the offense is a qualifying assault offense, the offender

                  caused serious physical harm to another person while committing

                  the offense, and, if the offense is not a qualifying assault offense, the

                  offender caused physical harm to another person while committing

                  the offense.

                           (iii) The offender violated a term of the conditions of bond

                  as set by the court.

                           (iv) The offense is a sex offense that is a fourth or fifth degree

                  felony violation of any provision of Chapter 2907. of the Revised

                  Code.
[Cite as State v. Wiley, 2021-Ohio-1756.]


                           (v) In committing the offense, the offender attempted to cause

                  or made an actual threat of physical harm to a person with a deadly

                  weapon.

                           (vi) In committing the offense, the offender attempted to cause

                  or made an actual threat of physical harm to a person, and the

                  offender previously was convicted of an offense that caused physical

                  harm to a person.

                           (vii) The offender held a public office or position of trust, and

                  the offense related to that office or position; the offender's position

                  obliged the offender to prevent the offense or to bring those

                  committing it to justice; or the offender's professional reputation or

                  position facilitated the offense or was likely to influence the future

                  conduct of others.

                           (viii) The offender committed the offense for hire or as part of

                  an organized criminal activity.

                           (ix) The offender at the time of the offense was serving, or the

                  offender previously had served, a prison term.

                           (x) The offender committed the offense while under a

                  community control sanction, while on probation, or while

                  released from custody on a bond or personal recognizance.

                           (Emphasis added).

          {¶22} First, we note appellant was not entitled to a community-control term

 because he has a prior felony conviction: possession of crack cocaine, a felony of the fifth
[Cite as State v. Wiley, 2021-Ohio-1756.]


 degree, Guernsey County Court of Common Pleas case number 06CR0097. P.S.I.; R.C.

 2929.13(B)(1)(a)(i).

          {¶23} Second, the trial court has discretion to impose a prison term upon a

 conviction for a fourth-degree felony if the offender committed the offense while on bond,

 and appellant was released upon a personal recognizance bond in the Noble County

 case. R.C. 2929.13(B)(1)(b)(x). An OR bond was filed on September 2, 2019 in Noble

 County Court of Common Pleas case number CR219-2069.

          {¶24} Finally, although the trial court did not cite this element as a factor in

 sentencing, appellant violated a condition of his bond in the instant case by failing to

 appear. R.C. 2929.13(B)(1)(b)(iii).

          {¶25} The pertinent portions of R.C. 2929.13(B)(1) are therefore not in appellant’s

 favor. We review felony sentences using the standard of review set forth in R.C. 2953.08.

 State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 22; State v.

 Howell, 5th Dist. Stark No. 2015CA00004, 2015-Ohio-4049, ¶ 31. R.C. 2953.08(G)(2)

 provides we may either increase, reduce, modify, or vacate a sentence and remand for

 resentencing where we clearly and convincingly find either the record does not support

 the sentencing court's findings under R.C. 2929.13(B) or (D), 2929.14(B)(2)(e) or (C)(4),

 or 2929.20(I), or the sentence is otherwise contrary to law. State v. Reed, 2017-Ohio-

 8237, 98 N.E.3d 1303, ¶ 7 (5th Dist.).

          {¶26} In the instant case, the record supports the findings of the trial court,

 appellant was not entitled to a sentence of community service, and the trial court was

 within its discretion to impose a prison term. We therefore disagree with appellant and

 find the sentence is not contrary to law.
[Cite as State v. Wiley, 2021-Ohio-1756.]


          {¶27} Appellant’s sole assignment of error is overruled.

                                            CONCLUSION

          {¶28} The sole assignment of error is overruled and the judgment of the

 Muskingum County Court of Common Pleas is affirmed.

 By: Delaney, J.,

 Baldwin, P.J. and

 Hoffman, J., concur.